WALDEN, Judge
(dissenting in part, concurring in part) :
The jury selection procedure here was grossly confused. Appellant’s counsel was justifiably baffled and boxed in by the trial court rulings concerning same. It is clear from the record that appellant — either through a failure of communication or because of some unwritten and unknown ground rules that locally obtain — was in fact and law prevented from making a reasonable examination of the prospective jurors and deprived of a fair opportunity to exercise his challenges. I would reverse upon authority of Barker v. Randolph, Fla.App.1970, 239 So.2d 110.
As to the remaining points, I concur with the majority decision that none merit reversal.
Dissent in part; concur in part.